ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree, in violation of Section 565.021.1(2) RSMo (1994), and one count of endangering the welfare of a child, in violation of Section 568.045 RSMo (1994), *277on which he was sentenced to a seventeen year term of imprisonment and a concurrent five year term of imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).